EXAMINER'S AMENDMENT

Withdrawn Claims
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Chang on 2/10/21.

The application has been amended as follows: 
“crushing the stands” is changed to “crushing the strands” (line 23 of Claim 22)
Claim 20 has been canceled.

Reasons for Allowance
Claims 1-4, 7-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Fukushima, the closest prior art, teaches a three polymer mixture (fist, second, and compatibilizer) with flame retardant and turning this mixture into monofilament for artificial turf. Fukushima does not teach the specific flame retardant used, nor a stabilizing polymer comprising fibers surrounded by the compatibilizer. The examiner agrees with the applicant’s arguments, and Shirk cannot be combined to remedy the deficiencies in Fukushima.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748